Concurring opinion of
Thompson, C. J.
— In the cases referred to by my brother Agnew, in the foregoing opinion, viz., The Commonwealth v. Kilpatrick, Commonwealth v. Foust, and The Commonwealth, ex rel. Attorney-General, v. Green, I resisted, to the best of my ability, the conclusions that any other than those judges indicated in the constitution could legally be of the quorum to compose and hold courts of Oyer and Terminer, namely, the judges of the Supreme Court, or some of them, or the president judge and his associates of the proper county in which the crime is triable. In this view, myself, as well as another judge of this court, have been overruled by the majority of the bench. It has been held by this court, that a judge learned in the law may, together with his associate or associates, hold such courts. I am not satisfied of error yet; but I must admit that the law is at present conclusively settled against me, and I am, as every other citizen, bound by it. I therefore concur in the above opinion, that the law as settled, will permit the holding of Oyer and Terminer courts, by president judges of other districts, in cases of inability on the part of the president judge of the district to hold them, and agree in recommending the calling in of other judges in the districts above mentioned to hold the ensuing courts of Oyer and Terminer.